Citation Nr: 1312046	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to November 1958.  The record reflects that the Veteran died on September [redacted], 2010; the appellant is the Veteran's widow and she has been substituted for the Veteran by order of the United States Court of Appeals for Veterans Claims, hereinafter the Court.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, from an April 2006 rating decision by which the RO denied entitlement, inter alia, to the benefits sought herein.  The RO initially denied entitlement to service connection for bilateral hearing loss.  By March 2007 rating decision, service connection for left ear hearing loss was granted.  Thus, with respect to hearing loss, only the matter of entitlement to service connection for right ear hearing loss remains. 

On the Veterans' VA Form 9, Appeal to the Board of Veterans' Appeals, he expressed his desire to present testimony before the Board in Washington, DC.  He attached a note to the form indicating his understanding that he would not have to travel to Washington, DC, for said hearing.  Subsequent to the submission of the form, the RO sought clarification from the Veteran.  In January 2009, the Veteran completed a Clarification of Board of Veteran's Appeals Hearing Request, which he signed.  He affirmed that he no longer wished to appear for a Board hearing.  As such, the Board previously proceeded with consideration of the Veteran's claims based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2012). 

In October 2009, the Board issued a Decision on the merits of the Veteran's claim for entitlement to service connection for hearing loss of the right ear and tinnitus.  The Board found that the evidence of record supported the claim of entitlement to service connection for tinnitus but denied service connection for right ear hearing loss.  The Veteran was notified of that Decision and he then appealed to the Court for review.  

The record reflects that prior to the Court issuing a determination on the Veteran's appeal to the Court, the Veteran passed away.  This occurred in September 2010.  Based on a motion by the appellant, the Court substituted the appellant for the Veteran in the further processing of the claim.  Court Order, December 1, 2011.  After the substitution was accomplished, the Court issued a Memorandum Decision that set aside the portion of the Board's Decision that denied entitlement to service connection for hearing loss of the right ear.  See Court Memorandum Decision, April 19, 2012.  The Court then remanded the claim to the Board for action.

Following the return of the claim to the Board, the Board, in September 2012, referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service-member's claimed right ear hearing loss.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2012), see generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in October 2012, and has been included in the claims folder for review.  The appellant, along with her accredited representative, were notified of the response and were given the opportunity to provide comments with respect to that opinion.  No comments were forthcoming.  


FINDINGS OF FACT

A hearing loss disability of the right ear did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year. 



CONCLUSION OF LAW

The criteria for an award of service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Following the Veteran's claim for benefits, the RO sent to the Veteran notice letters in December 2005 and March 2006.  These letters advised the service member of the criteria used in evaluating service connection claims and also provided information concerning the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf. 

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (2012) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Sutton v. Brown, 9 Vet. App. 553 (1996).

Additionally, a review of the claims folder indicates that the Veteran's service treatment records were associated with the claims file and he has submitted private clinical records.  Moreover, the Veteran's VA treatment records have also been obtained and included in the claims folder for review.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).  The record reflects that in conjunction with this claim, the Veteran underwent VA audiological examinations and those results are of record.  For the purposes of this Decision, the Board recognizes and accepts as valid the audiological test result scores that were obtained.  Because the Court found in its Memorandum Decision that the conclusions from these examinations were faulty, the Board sought a medical opinion through the VHA and a copy of that opinion is of record.  A review of the most recent opinion indicates that the Veteran's medical files and claim folder were reviewed, and upon completion of that review, an opinion was provided that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination results along with the VHA opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, in his lifetime the Veteran was given the opportunity to present evidence and testimony before the Board.  He was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the Veteran and the appellant proffered documents and statements in support of the claim.  In sum, VA has afforded the every opportunity to express opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the Veteran's assertions. 

The Board notes that it has inspected the Virtual VA system, which is a highly secured electronic repository that is used to store and review documents involved in the claims process, to discover whether such a system contained any documents that might be pertinent to this claim.  Such a review has shown no information that would be beneficial to the claim now before the Board. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist the veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

II.  Laws and Regulations

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran/appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As previously indicated, the appellant seeks service connection for hearing loss of the right ear.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2012).  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id.  

III.  Facts and Discussion

As noted above, the Veteran had active service from 1943 to 1958.  The record reflects that he served within CONUS and Canada during World War II and was stationed in the Republic of South Korea during the Korean Conflict.  During the Korean Conflict, he was awarded the Combat Infantryman Badge (CIB) along with the National Defense Service Medal.  He was medically retired in 1958 due to a psychiatric disorder, for which he received VA compensation benefits.  

A review of the service medical treatment records does not reflect right ear hearing loss within the meaning of VA regulations.  Indeed, whisper voice tests routinely indicated that right ear hearing was 15/15. 


Shortly before the Veteran's discharge from service in 1958, the Veteran's hearing was tested.  This occurred in 1958 and the hearing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

On the authorized audiological evaluation in October 1958, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)

After the Veteran was released from active duty, his medical records were forwarded to the VA which, in turn, granted service connection for a psychiatric disorder.  There is no indication from the medical records that the Veteran was experiencing any type of hearing loss of the right ear immediately following service.  In fact, the Veteran did not raise the possibility that he was suffering from hearing loss of the right ear until he submitted a claim for benefits in August 2005.  It was at that time that he stated that he was suffering from hearing loss and that it was his belief that his hearing loss was due to his military service and the incidents he experienced while on active duty.  

To support his claim for benefits, the Veteran submitted a July 2005 medical report, written by Doctor J. D. Grassell.  In that report, Dr. Grassell indicated that the Veteran had chronic difficulty with decreased hearing acuity since his experiences in combat in the Korean War in the early 1950s.  This information was based upon information provided by the Veteran and appears to be a mere comment rather than a diagnosis or opinion.  The Veteran also submitted a private audiological examination, dated August 2005, showing hearing loss in the right ear.  However, the private audiologist did not proffer an opinion as to the etiology of the hearing loss.  

A VA audiological examination was performed in January 2006.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
55
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear.  While the examiner provided an opinion concerning the etiology of the Veteran's hearing loss, a closer review of the examination report suggests that the opinion was based on incorrect assumptions concerning the Veteran's military service.  As such, the Board finds that the opinion to be inconsistent with the information contained in the claims folder and it will not further consider the opinion in the adjudication of this claim.  However, the Board does note that the audiological testing results appear to reflect right ear hearing loss as defined by 38 C.F.R. § 3.385 (2012).  

A second VA audiological examination was performed in October 2006.  The examiner indicated that he had reviewed the Veteran's complete record.  The audiologist noted that the Veteran had normal right ear hearing when the Veteran was released from active duty.  The examiner also found that the Veteran had hearing loss of the right ear in accordance with the language of 38 C.F.R. § 3.385 (2012).  Nevertheless, an etiological opinion was not provided.

In a January 2007 addendum to the foregoing report, the examiner indicated that he reviewed the claims file and noted that right ear hearing was normal in October 1958.  Further, the examiner emphasized the Veteran's duties as a mess hall sergeant and that the service treatment records reflected no complaints in reference to right ear hearing.  Further, the examiner indicated that the Veteran himself reported only being "near" the firing of weapons.  Based on these facts, the audiologist concluded that the current right ear hearing loss was not likely due to service.  That audiologist did not discuss the fact that the Veteran had been exposed to gunfire and fired his weapon at the enemy - thus earning the CIB during the Korean Conflict.  The audiologist also did not provide any additional clarification concerning the Veteran's exposure to the noises of combat.

Finally, after the Veteran had passed away, VA sought clarification from an audiologist concerning the etiology of the former soldier's hearing loss of the right ear.  Such an opinion was prepared in October 2012 and is of record.  In asking for the opinion, the Board noted the following:

While the service treatment records do not show complaints or treatment for right ear hearing loss, the Veteran reported the in-service injury of acoustic trauma due to exposure of mortar shells, tank shells, bomb explosions, and artillery noise during his service in Korea.  As the Veteran was awarded a Combat Infantry(man) Badge, this is consistent with the circumstances, condition[s] or hardships of his service.  Therefore, his lay evidence of such noise exposure is conceded.  

After reviewing all of the medical evidence of record, including the Veteran's statements and the service/post-service medical records specific to the claim, the reviewer found it less likely than not that the Veteran's right ear hearing loss was caused or aggravated by his active military service, including the conceded noise exposure.  The examiner reasoned that the degree of hearing loss present in 2006 was not greater than expected for a male of his age at the time of the test.  Additionally, there was no hearing loss documented at discharge from service.  Moreover, the Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  

In this instance, the VA concedes that the Veteran experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  What is clear is that the Veteran was exposed to acoustic trauma while on active duty in the US Army.  

The record reflects that when the Veteran enlisted and then was discharged from service, a whisper test was as a means of testing his hearing.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385 (2012), in that these results are inaccurate to determine the presence of high frequency hearing loss.  Particularly in light of Hensley, the service examinations are without probative value.  Nevertheless, the service member's service treatment records are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear.  Specific treatment for or complaints involving hearing loss in either ear is nonexistent in such records. 

The service treatment records fail to establish that the Veteran sought medical evaluation for hearing loss during active duty.  The Veteran, during his lifetime, did not assert that he sought seek medical evaluation for hearing loss while on active duty or within one year of his release from active duty.  Thus, there is no objective evidence that he manifested a right ear hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2012).  

Again, the service treatment records do not reflect treatment for hearing loss of the right ear.  A private doctor has written that the Veteran has suffered from decreased hearing loss of the right ear since service.  That private doctor has not provided any additional statements in support of the assessment, nor has he submitted any additional evidence that would support this hypothesis.  A VA audiologist has proffered a contrary opinion that, in essence, concludes that the Veteran's right ear hearing loss was due to age rather than noise exposure.  Finally, the Veteran submitted written statements averring that his hearing loss was related to service and the noise exposure he experienced while on active duty.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is the negative opinion provided by the VA audiologist/reviewer in October 2012.  The Board notes that the audiologist who provided the opinion was not equivocal.  Rather, that reviewer was very specific and direct in the opinion she provided.  Based on the clarity and specificity provided in the opinion, the VA reviewer's opinion does not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board acknowledges the opinion of Dr. Grassell.  However, it does not appear that the doctor had the opportunity to review the Veteran's complete medical record, including those records accomplished while the Veteran was on active duty.  Moreover, the one sentence hypothesis appears to have been rendered solely from the Veteran's unsubstantiated history.  The doctor did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  In this regard, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).  In this instance, on its face, the statement provided by Doctor Grassell, and relied upon by the Veteran, lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The physician does not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Additionally, the statement provided by Doctor Grassell merely seems to be a bare conclusion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Alternatively, as previously reported, a medical expert has fairly considered all the evidence and her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA audiologist's opinion on which it bases its determination that service connection for hearing loss of the right ear is not warranted.  In other words, the Board attaches the most significant probative value to the VA audiologist's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Turning to the written statements provided by the Veteran and espoused by the appellant and her representative, the Board assumes, for purposes of this decision, that the Veteran is competent to state that he experienced a decrease in his hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of such assertions.

The Board finds that the statements made by the Veteran in his lifetime, to the effect that he began experiencing problems with his hearing while in service or immediately thereafter, inconsistent with the record.  From shortly after he was discharged from service until 2005, the Veteran was silent as to any suggestion that he suffered hearing loss of the right ear while on active duty.  The Veteran was aware of the VA compensation program and had been receiving VA compensation benefits since 1958.  He never mentioned hearing loss.  It seems likely that if the disability was present from service, he would have claimed benefits at an earlier date when filing other compensation claims.  It was not until nearly fifty years after his discharge from service that he asserted that his hearing loss of the right ear was related to service.  The Board finds his statements inconsistent with his actions after discharge from active service. 

In sum, the Board concludes that the Veteran's statements about poor hearing at service discharge, chronic and continuous hearing loss following service, and lack of exposure to hazardous noise after service, are not credible. 

A Veteran is competent to state what he experienced, such as experiencing hearing loss in one or both ears.  However, the Board is not required to accept as competent the Veteran's assertions as to the etiology of the noted hearing loss of the right ear.  In this case, the Board finds that the Veteran's reports that he experienced hearing loss intermittently but continuously since his discharge from active service less than credible.  The Board notes even the private audiologist report that was submitted by the Veteran did not etiologically link the hearing loss with active service. 

While the Veteran was competent to claim that he had difficulty hearing since service, he was not competent to state that his then current hearing loss of the right ear was due to acoustic trauma in service or any other cause.  The Veteran was not competent to provide more than simple medical observations.  He was not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the lay assertions are not competent or sufficient.  Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the Veteran's hearing loss of the right ear, first shown many, many years after service, with the Veteran's military service has not been presented.  Therefore, after reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the Veteran's claim. 


ORDER

Entitlement to service connection for hearing loss of the right ear is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


